DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to amendment filed on 12/17/2020. The Examiner has acknowledged claims 19, 26-27, and 34 have been amended. Claims 19-38 have been presented for examination and are rejected.
 
Response to Arguments
Applicant's argument, filed on December 17th, 2020 has been entered and carefully considered.
Applicant's argument with respect to Double Patenting Rejection “ Claims 19-38 were rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,412,040. Applicant respectfully submits that the claims as newly presented render moot the double patenting rejection. Withdrawal of the double patenting rejection is thus respectfully requested.” 
In response, Examiner respectfully acknowledges Applicant's position on the ground of nonstatutory double patenting rejection and have been fully considered, but the nonstatutory obviousness-type double patenting rejection is maintained because the claims at issue are not identical, they are not patentably distinct from each other 

Applicant's arguments filed on December 17th, 2020 with respect to claims 19-38 have been considered but are moot in view of the new ground of rejection necessitated by Applicant's amendment.


Double Patenting
The nonstatutory obviousness-type double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10412040 hereinafter ‘040. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of instant application 16/526,538 claims 19-38 are broader and thus fully anticipated by the reference patents. The difference between the claim 19 of the instant application and the claim1 of patent ‘040 is that the claims of the instant application discloses a method, comprising: updating respective identifiers associated with one or more destination servers based on a change in an address assignment associated with respective ones of the one or more destination servers and based on the updated respective identifiers, determine destination server of the destination servers to route content. The function elements in the instant application correspond with the patent ‘040  and both performed the predicting a plurality of destination servers that are destinations for mobile messages if the available connections are stored in cache if no connection, create a first connection between the computing device and the destination server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the method involves updating respective identifiers associated with one or more destination servers based on a change in an address assignment associated in order to simplify, by reducing the server that may be off line or that not available prior to fulfil a request for connection, whether the connection to the resource is to be obtained from the cache. If not, predictor can update its prediction to reflect the new address by create new first connection to provide resource. 

U.S. Patent No. 10412040 
Claim. 19.   A method, comprising:
updating respective identifiers associated with one or more destination servers based on a change in an address assignment associated with respective ones of the one or more destination servers:
determining, using one or more processors, at least one likely destination server of the one or more destination servers to which the one or more processors can route content based on the updated respective identifiers:
determining, using the one or more processors, whether a preexisting connection between a computing device and the at least one likely destination server exists;
determining, using the one or more processors based on no preexisting connection, a first connection between the computing device and the at least one likely destination server; and
storing, using the one or more processors, the connection between the computing device and the at least one likely destination server.

Claim 1:  A method to avoid establishing a number of connections with destination servers, comprising:
predicting, at a computing device, a plurality of destination servers that are destinations for mobile messages based on historical data, wherein the computing device dispatches the mobile messages;
responsive to predicting the plurality of destination servers, determining, by the computing device, whether a first connection between the computing device and a first destination server of the plurality of destination servers is cached at the computing device;
responsive to determining no first connection between the computing device and the first destination server is cached at the computing device, determining the first connection between the computing device and the first destination server;
caching, at a connection cache of the computing device, the first connection between the computing device and the first destination server; and
responsive to receiving, at the computing device, a first message for dispatch to the destination server, dispatching the first message via the cached connection.
Claim 22.  The method of claim 19, wherein the at least one likely destination server is based on at least one of: (i) historical data, (ii) geographical proximity information, or (iii) network proximity information.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21, 24, 27, 29, 32, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al.  (US 20080086556) in view of Irudayaraj (US 20040255307).

With respect to claims 19, 27  and 34, Ramalingam teaches a method, comprising:
updating respective identifiers associated with one or more destination servers based on a change in an address assignment associated with respective ones of the one or more destination servers (Ramalingam, see paragraphs [0013-0014] the domain name server update notifies the domain name server that the IP address for the failed network interface no longer corresponds to the content server. A failed network interface includes a network interface that is down or a network interface that cannot be 
determining, using one or more processors, at least one likely destination server of the one or more destination servers to which the one or more processors can route content based on the updated respective identifiers (Ramalingam, see paragraphs [0015-0018] in response to determining that the failed network interface is repaired, the content server sends a domain name server update to the domain name server. The domain name server update includes an IP address for the repaired network interface to form a reachable IP address. Likewise, the domain name server sends a domain name server update to the domain name server in response to detecting a new network interface added to the plurality of network interfaces. The domain name server update includes an IP address for the new network interface to form a reachable IP address. Paragraph [0052] further discloses in response to determining that the failed network interface is repaired, the content server sends a domain name server update to the domain name server. The domain name server update includes an IP address for the repaired network interface to form a reachable IP address. Likewise, the domain name server sends a domain name server update to the domain name server in response to detecting a new network interface added to the plurality of network interfaces. The 
Ramalingam yet fails explicitly to disclose determining, using the one or more processors, whether a preexisting connection between a computing device and at least one likely destination server exists;
determining, using the one or more processors based on no preexisting connection, a first connection between the computing device and the at least one likely destination server; and 
storing, using the one or more processors, the connection between the computing device and the at least one likely destination server. 
However, Irudayaraj discloses determining, using the one or more processors, whether a preexisting connection between a computing device and the at least one likely destination server exists (Irudayaraj, see paragraphs [0064-0065] FIG. 6 shows a flowchart of a process to obtain a physical connection. At a step 401, it is determined if there is a physical connection that satisfies the request in the cache. If there is a physical connection in the cache that satisfies the request, the physical connection to the resource is obtained from the cache at a step 403. Otherwise, a new connection may be needed to be obtained to satisfy the request.);
determining, using the one or more processors based on no preexisting connection, a first connection between the computing device and the at least one likely destination server(Irudayaraj, see paragraphs [0066-0066] It is determined at a step 405 if the number of physical connections the cache holds is greater than or equal to a maximum number. This can be set by a connection cache property MaxLimit. If the 
storing, using the one or more processors, the connection between the computing device and the at least one likely destination server (Irudayaraj, see paragraphs [0040-0043] a cache manager manages a connection cache for JDBC connections. A cache manager and cache can be initialized explicitly or upon the first request for a connection where connection caching in enabled. A single cache manager can be utilized to manage all caches for a virtual machine (VM). The cache manager is responsible for creating the cache, maintaining the cache and removing it from existence. The cache manager binds a connection cache to a data source. Physical connections are connections to a data source and are stored in the cache. When a connection cache is created, connection cache properties ca define characteristics of the cache).
 It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Ramalingam with the teaching of Irudayaraj to provide the method for a new connection to the resource is to be created. The connection can be created to satisfy the request and the connection is known to the cache. By allowing a connection request to implicitly request a connection from a cached, connection caching is transparent to the clients. Additionally, the complexity of requesting connections is simplified, where the combination of elements according to known methods would yield a predictable result (Irudayaraj, see paragraphs [0100, 0102]).

With respect to claims 21, 29 and 36, Ramalingam-Irudayaraj teaches the method, wherein the computing device is a source server (Irudayaraj, see paragraphs [0025-0026] database servers 5 (i.e. source server) are instances of a program that interacts with database 3. Each instance of the database server can, among other things, independently query database 3 and store information therein. Database servers 5 may not include user friendly interfaces to access database 3. Database 3 and database servers 5 comprise the lowest tier of the hierarchy).

With respect to claims 24 and 32, Ramalingam-Irudayaraj teaches the method, wherein determining the connection between the computing device and the at least one likely destination server further comprises establishing the connection between the computing device and the at least one likely destination server (Ramalingam, see paragraphs [0074, 0083-0085] domain name server 322 provides IP address 342 for server 336. IP address 342 is an IP address for unreachable interface 340. Client uses IP address 342 to attempt to establish a connection over a network with server 336. Paragraphs [0083-0085] the process begins when a client sends a lookup query to a domain name server (step 510). The client receives an IP address for a content server (step 520). The client makes a determination as to whether a connection with the server can be established using the IP address provided by the domain name server (step 530)).

Claims 20, 22-23, 28, 30-31, 35, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al.  (US 20080086556) in view of Irudayaraj (US 20040255307) further in view of Petersen (US 20120023226).

With respect to claims 20, 28  and 35, Ramalingam-Irudayaraj teaches the method, yet fails explicitly to disclose further comprising:
receiving, using the one or more processors, content for routing to the at least one likely destination server; and 
sending, using the one or more processors, the received content to the at least one likely destination server.
However, Petersen discloses further comprising:  receiving, using the one or more processors, content for routing to the at least one likely destination server (Petersen, see paragraphs [0058, 0089, 0103] Context awareness in the present disclosure also includes knowledge and detection of network side contextual data and can include network information such as network capacity, bandwidth, traffic, type of network/connectivity, and/or any other operational state data. Network side contextual data can be received from and/or queried from network service providers (e.g., cell provider 112 and/or Internet service providers) of the network 106 and/or network 108 (e.g., by the host server and/or devices 102). In addition to application context awareness as determined from the client 102 side, the application context awareness may also be received from or obtained/queried from the respective application/service providers  (by the host   and/or client devices); and
sending, using the one or more processors, the received content to the at least one likely destination server(Petersen, see paragraph [0095], the user activity module 215 can, in response to determining that user activity characteristics indicate that a user is active after a period of inactivity, request that a remote device (e.g., server host server send the data that was buffered as a result of the previously decreased communication frequency. Paragraph [0113], further discloses the local proxy 275 locally adjusts radio use on the device 250 by caching data in the cache 285. When requests or transactions from the device 250 can be satisfied by content stored in the cache 285, the radio controller 266 need not activate the radio to send the request to a remote entity (e.g., the host server 100, 300, as shown in FIG. 1 and FIG. 3 or a content provider/application server such as the server/provider 110 shown in the examples of FIG. 1A and FIG. 1B). As such, the local proxy 275 can use the local cache 285 and the cache policy manager 245 to locally store data for satisfying data requests to eliminate or reduce the use of the device radio for conservation of network resources and device battery consumption).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Ramalingam-Irudayaraj with the teaching of Petersen to provide the method involves detecting and tracking the server activity of a host server and the mobile device is interacted to satisfy the content requests at the mobile device. Each of multiple host servers is prioritized based on prediction of activity session initiated at the mobile device. In doing so, the resource consumption of background data access of mobile applications can be reduced. The signaling efficiency and the use of network resources of mobile device can be improved. The power consumption of the mobile device is reduced. The user wait times or other sources of latency in the user experience can be eliminated. The availability of desired data on the mobile can be increased, where the combination of elements according to 

With respect to claims 22, 30 and 37, Ramalingam-Irudayaraj  teaches the method, 
yet fails explicitly to disclose wherein the at least one likely destination server is based on at least one of: (i) historical data, (ii) geographical proximity information, or (iii) network proximity information. 
However, Petersen discloses wherein the at least one likely destination server is based on at least one of: (i) historical data, (ii) geographical proximity information, or (iii) network proximity information (Petersen, see paragraph [0039], in addition to the server prediction approach described, the mobile device may use contextual cues available via hardware sensors or application activity indications to predict the likelihood of the start of an activity session. For example, the local proxy may monitor location changes in the device to predict that a location update may be sent to a location-based service, or may monitor user activity at certain geographical locations and anticipate an activity session, for example, based on historical application usage at a particular location. Paragraph [0091] additionally, characteristic profiles can be generated by the user activity module 215 to depict a historical trend for user activity and behavior. Such historical profiles can also be used to deduce trends of user behavior).
	Same motivation as claim 20.

With respect to claims 23, 31 and 38, Ramalingam-Irudayaraj teaches the method, yet fails explicitly to disclose further comprising deleting, using the one or more processors based on the connection between the computing device and at least one likely destination server, a previous connection between the computing device and at least one unlikely destination server. 
However, Petersen discloses further comprising deleting, using the one or more processors based on the connection between the computing device and at least one likely destination server, a previous connection between the computing device and at least one unlikely destination server (Petersen, see paragraphs [0106-0107] table, in general, lower priority requests/transactions can include, updating message status as being read, unread, deleting of messages, deletion of contacts; higher priority requests/transactions, can in some instances include, status updates, new IM chat message, new email, calendar event update/cancellation/deletion, an event in a mobile gaming session, or other entertainment related events, a purchase confirmation through a web purchase or online, request to load additional or download content, contact book related events, a transaction to change a device setting, location-aware or location-based events/transactions, or any other events/request/transactions initiated by a user or where the user is known to be, expected to be, or suspected to be waiting for a response, etc.).
Same motivation as claim 20.

Claims 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al.  (US 20080086556) in view of Irudayaraj (US 20040255307) further in view of Zellers et al. (US 20030154244).

With respect to claims 25 and 33, Ramalingam-Irudayaraj  teaches the method, yet fails explicitly to disclose wherein determining the connection between the computing device and the at least one likely destination server further comprises sending a dummy message from the computing device to the at least one likely destination server. 
However, Zellers discloses  wherein determining the connection between the computing device and the at least one likely destination server further comprises sending a dummy message from the computing device to the at least one likely destination server(Zellers, see paragraph  [0013] If at least one intermediary server is present between the server and the client that does not support any of the several bi-directional communication protocols, then messages of a first type according to the available non-bi-directional communication protocol are exchanged between the server and the client, messages of a second type, for example, dummy messages, according to the available non-bi-directional communication protocol are inserted as needed to maintain the conversation, and several messages of the first and second types are connected as the conversation to emulate bi-directional communication between the client and the server. Paragraphs [0034, 0052, 0065] further discloses the presently preferred embodiments use respective software objects in the server to connect a series of requests received at the server and in the client to connect a series the software objects send dummy request/responses so as to shield the respective program that calls the respective object from having to take into account the single request/single response nature of HTTP).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Ramalingam-Irudayaraj with the teaching of Zellers to provide the method where the HTTP request/response transactions are used to emulate full bidirectional communication channel between the client and the server in the communication network. Allows two software processes to communicate using either a direct bidirectional TCP socket protocol or using HTTP protocol as the transport mechanism, in a more free form fashion than normally allowed by the HTTP protocol, 'where the combination of elements according to known methods would yield a predictable result. (Zellers, see paragraphs [0032, 0036]). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al.  (US 20080086556) in view of Irudayaraj (US 20040255307) further in view of Marquardt et al. (US 20120066399).

With respect to claim 26, Ramalingam-Irudayaraj teaches the method, yet fails explicitly to disclose wherein the one or more processors are configured to monitor an address assignment of the at least one likely destination server and, upon determination 
However,  Marquardt discloses wherein the one or more processors are configured to monitor an address assignment of the at least one likely destination server and, upon determination of a change in the address assignment, the one or more processors are further configured to create a new connection between the computing device and the at least one likely destination server (Marquardt, see  paragraphs [0015-0020, 0022] The client, in turn, can generate new connection parameters (e.g., that are greater than the previous connection parameters) and can update the received wait state parameters to acknowledge that the previous instance of the connection is in the wait state. The client can transmit the new connection parameters and the updated wait state parameters to the server.  The server connection unit 108 can receive the connection request along with a connection identifier that represents the connection. The connection identifier comprises a combination of five parameters (i.e., a five-tuple) associated with the connection--a source port at which the client 102 initiates the connection, a destination port at the server 106, a source address (e.g., an address of the client 102), a destination address (e.g., an address of the server 106), and a connection protocol. The connection protocol can indicate a communication protocol that is supported by the client 102 and the server 106 for communication on the connection to be established. The client connection unit 104 generates the new connection parameters based, in part, on the previous connection parameters. For example, the client connection unit 104 generates a new initial sequence number (ISN) that is greater than a previous sequence number is determined that the new connection parameters are not greater than the previous connection parameters. The flow 600 also moves from block 614 to block 610 on determining that the previous instance of the connection is in the wait state. At block 612, the server connection unit 108 can reject (or discard) the connection parameters received in the compliance message).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Ramalingam-Irudayaraj  with the teaching of Marquardt to provide the method enables providing ephemeral ports of the client and the server, which are the part of connections in the wait state while establishing and terminating the client at high rate, thus preventing the client from establishing new connections with the server, where the combination of elements according to known methods would yield a predictable result (Marquardt, see paragraphs [0016, 0021]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




03/25/2021

/ELIZABETH KASSA/Examiner, Art Unit 2457     
 
/HEE SOO KIM/Primary Examiner, Art Unit 2457